Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                              Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1. Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to an apparatus or method, which are one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified apparatus claim 11 as the claim that represents the claimed invention for analysis and is similar to method claim 1.
Claims 11, recites the limitations of:
   An apparatus, comprising:
a transceiver to receive an invoice for sale by a seller, the invoice to be paid by a payer after the sale of the invoice to a buyer, and access a blockchain associated with both the seller and the buyer of the invoice, the blockchain storing a ledger of past invoice sales by the seller and past invoice purchases by the buyer; and
a processor to generate a first rating score for the seller and a second rating score for the payer, the first and second rating scores being based on the ledger of past invoice sales by the seller stored on the blockchain and past invoice payments by the payer, respectively;
wherein the transceiver further to send an offer to the buyer to sell the invoice at a discounted price, the offer to sell including the first and second rating scores of the seller and the payer and receive an offer from the buyer to buy the invoice at the discounted price; and 
wherein the processor further to update the ledger of past invoice sales by the seller on the blockchain in response to the apparatus receiving the discounted price from the buyer for the sale of the invoice and a record of past invoice payments by the payer in response to the apparatus receiving notice that the payer paid the debt associated with the invoice.
Claim 1 recites substantially the same limitations as claim 11, and therefore is analyzed together with claim 1.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
Claim 11, recites elements that are in bold above, which covers performance of the limitation as a certain method of organizing human activity (a commercial interaction between a sending entity a recipient, specifically the steps for buying and selling an invoice),  (e.g., receive an invoice for sale by a seller, the invoice to be paid by a payer after the sale of the invoice to a buyer, storing past invoice sales by the seller and past invoice purchases by the buyer; generate a first rating score for the seller and a second rating score for the payer, the first and second rating scores being based on past invoice sales by the seller and past invoice payments by the payer, respectively; send an offer to the buyer to sell the invoice at a discounted price, the offer to sell including the first and second rating scores of the seller and the payer and receive an offer from the buyer to buy the invoice at the discounted price; update the past invoice sales by the seller  in response to receiving the discounted price from the buyer for the sale of the invoice and a record of past invoice payments by the payer in response to receiving notice that the payer paid the debt associated with the invoice)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the  claims 1, 11 only recite the additional elements of an apparatus, a transceiver, a processor, a ledger and a blockchain.
At least the “storing step” (“storing a ledger of blockchain sales by the seller and past invoice purchases by the buyer”) steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use . The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,11  are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
At least the “storing step” (“storing a ledger of blockchain sales by the seller and past invoice purchases by the buyer” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-10, 12-20  which further define the abstract idea that is present in their respective independent claims 1,11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-10, 12-20 are directed to an abstract idea. Thus, claims 1 -20 are not patent-eligible.

                             Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6,  which recites the limitation "the Altman Z-score calculation formula" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the same claim limitation as claim 6, and therefore is also being rejected using the same rationale as claim 6.



                                         Claim Rejections- 35 U.S.C § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-5, 10-11, 13-15, 20 are being rejected under 35 U.S.C 103 as being rejected over US 2018/0082363 to Frennbro in view of US 2010/0017324 to Brownhill et al, herein Brownhill and further in view of Lynde (US 2020/0044856).
	Regarding claim 1, Frennbro discloses: A method, comprising: 
receiving, by an apparatus, an invoice for sale by a seller, the invoice to be paid by a payer after the sale of the invoice to a buyer (At least: Fig 2: 200, 212, 206, 212, 214; [0030] to [0035]).
Frennbro does not specifically disclose an apparatus.
Frennbro discloses a system server over a network, using buying and selling of invoices in (At least: [0018], [0019]:
 [0018] FIG. 1 illustrates the general architecture of a client-server system 100 that operates in accordance with embodiments of the present invention to enable users of the app of the present invention using a client device to communicate with the system. In a preferred embodiment, system 100 is implemented in multi-tier or n-tier architecture with one or more client devices 101, controlled by users residing at the client tier, one or more system servers 102 in the middle or server application tier and one or more database servers 103 residing in the database tier. In the above variant of three-tier architecture, the client, the first tier, may have to only perform the user interface i.e., validate inputs; in which case the middle tier holds all the backend logic and does data processing while the data server, the third tier, performs data validation and controls the database access.
[0019] One or more client devices 101 are connected to access request (AR) system server 102 via a network 114. The system server 102 communicates with the client devices 101 over the network 114 to present a user interface or graphical user interface (GUI) for system 100 of the present invention. The user interface of system 100 of the present invention can be presented through a web browser or through a mobile application communicating with the system server 102 and is used for displaying, entering, publishing, and/or managing data required for the service. As used herein, the term "network" generally refers to any collection of distinct networks working together to appear as a single network to a user. The term also refers to the so-called world wide "network of networks" or Internet which is connected to each other using the Internet Protocol (IP) and other similar protocols. As described herein, the exemplary public network or cloud 114 of FIG. 1 is for descriptive purposes only and it may be wired or wireless. Although the description may refer to terms commonly used in describing particular public networks such as the Internet, the description and concepts equally apply to other public and private computer networks, including systems having architectures dissimilar to that shown in FIG. 1. The inventive idea of the present invention is applicable for all existing cellular network topologies or respective communication standards, in particular GSM, UMTS/HSPA, LTE and the like. With respect to the present description, the system server 102 may include any service that relies on a database system that is accessible over a network, in which various elements of hardware and software of the database system may be shared by one or more users of system 100. To this end, the users of the client device 101, from which a request or instruction is received over a network 114, may include any individual customer. The GUI or user interface provided by the system server 102 on the client devices 101 through a web browser or mobile app may be utilized by the users for utilizing system 100 to buy and sell invoices on system server 102.
Frennbro does not specifically disclose, however Brownhill in the same field of endeavor discloses a data processing apparatus that executes instructions on a computer (At least: [0069], [0070]):
[0069] The present invention is described below with reference to block diagrams, depictions of graphical user interfaces, and flowchart illustrations of methods, apparatus (e.g., systems), and computer program products according to various aspects of the invention. It will be understood that each functional block of the block diagrams and the flowchart illustrations, and combinations of functional blocks in the block diagrams and flowchart illustrations, respectively, can be implemented by computer program instructions. These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions that execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks. 
[0070] These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an exchange system that implements the function specified in the flowchart block or blocks. The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer-implemented process such that the instructions that execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks. 
Frennbro further discloses:
generating, by the apparatus, a first rating score for the seller (At least: [0011],   [0054]: FIG. 5 shows a simple user interface dashboard presented by server 102 to buyers of an invoice. Button 400 is labeled "FUND BANK ACCOUNT" and, when selected, provides a mechanism by which a buyer can remit payment to the operator of server 102. Button 402 is labeled "VIEW INVOICES" and, when selected, allows a buyer to review invoices available for bids. Transaction terms, seller ratings 
and a second rating score for the payer ( where the buyer is the company) (At least: [0017], [0027], [0028]:
[0017] A buyer of an invoice is defined herein as a limited company or belongs to the categories of self-certified partnerships or retail customers. A seller of an invoice is defined herein as an any type of entity, and is the producer of goods and/or services referenced by the invoice to be sold. Cost is the agreed price that the seller pays the buyer for a portion of an invoice or all of an invoice. The buyer "buys" the invoice but in essence it is a cost to the seller since the invoice is financed by the buyer's cash advancement. Cost also refers to the amount of cash that is forwarded immediately to the seller upon purchase of all or part of an invoice. Commission is defined herein as a fee that a seller pays to the operator of the website to contract with buyers to sell the invoice and receive cash from buyers upon a sale of an invoice in part or in whole. A BOG is defined herein as a buyer of goods and/or services and the payer of the invoice related to the goods and/or services provided by the seller to the BOG. Upon signing up for participation on the auction platform of the present invention, sellers and buyers agree to terms and conditions set by the operator of the website that include, among other requirements, that upon a finalized auction, ownership of a portion or the entirety of an invoice transfers from the seller to the buyer. Terms and conditions agreed to by the buyer and the seller also are incorporated into the sales contract between them.
[0027] When a company synchronizes their accounting system to the platform, the present invention analyses the imported information and decides if the company is approved from a financial point of view to do invoice financing through the platform. The analysis contains fraud detection, financial results, aging of invoices and many key performance indicators that would be value the financial status in the company. The analysis does based on this then decide whether the credit risk is on par with the publicly available other parties provide about the company. The analysis also may include analyzing companies that have a shorter history than a year of performance and can from this decide whether the financial situation is sufficient for invoice financing. 
[0028] In an embodiment, verification occurs in two steps. When it is onboarded to the present invention, the first step is to verify that the company exists and has sufficient financial capability to receive invoice financing. After having selected or uploaded the invoice, the second step is to again verify that the company is solid and has not entered into bankruptcy. 
,the first and second rating scores being based on the ledger of past invoice sales by the seller and past invoice payments by the payer respectively (At least: [0011], [0054], [0017], [0027], [0028]).
Frennbro does not disclose,  Brownhill discloses:
sending, by the apparatus, an offer to the buyer to sell the invoice at a discounted price, the offer to sell including the first and second rating scores of the seller and the payer (At least: [0066], [0069], [0070],[0088],[0089], [0095], [0096], [0097], Fig 18: Discount Fee; [0102], [0164], [0165]);
 [0088] Prospective sellers preferably meet and maintain certain minimum quantitative standards in order to be approved and remain registered for trading on the system. These minimum standards are designed to render good corporate standing and to maintain a certain standard of quality and size of the seller companies. For example, at a minimum quantitative standard for a seller is to have an annual revenue for the preceding twelve months of $1.5M, and an operating history of at least 24 months prior to registration on the exchange, and are registered to do business in the United States. 
[0089] During the registration process, a seller provides certain basic information and registration documentation to the system as required by system registration tabs. The basic information includes, but is not limited to, business information, contact information, banking information, credit information and financial information. The seller provides the required documentation by uploading electronic formatted documents as required by the system. Additional financial statements required by the system include income statements, cash flow statements, and balance sheets and reconciliation of capital account statements. Preferably, such statements are audited or reviewed by a Certified Public Accountant. In addition, in the preferred embodiment, the seller provides the previous two annual tax filings, amended if necessary. Additional information required of the seller includes aging reports for accounts receivable, and more preferably a detailed report by invoice date, accounts payable aging, certificate of incorporation or equivalent, operating agreements or equivalent, certificate of good standing or equivalent, any regulatory or government authorization to do business, and blank corporate letterhead in an editable format. 
(Where the prior art teaches the rating (the credit information, income statement, cash flow, of the seller)
[0095] Buyer Registration/Approval 
[0096] Prospective buyers preferably meet and maintain certain minimum quantitative standards in order to be approved and remain registered for trading on the system. These minimum standards are designed to render good corporate standing and to maintain a certain standard of quality and size of the buyer companies. These buyers can be divided into different levels of participation depending on their size and structure. Conditions which might determine what level a buyer participates in can include capital base, monthly bidding requirements, and other factors as well. 
[0097] During the registration process a buyer provides certain information and registration documentation to the system. FIGS. 11-16 are exemplary screen diagrams presented by a system of a preferred embodiment to the buyer. The screen diagrams presented include fields requiring the input of certain business information, contact information, banking information, reference information and financial information. 
[0102] Buyers may access seller information and the exchange's work product data available on the system to evaluate whether to bid on auctions posted for sale on the exchange. In a preferred embodiment, seller information provided to buyers includes: basic business information on the seller such as legal business name, entity type, EIN number, NAICS code, industry sector, years operational, DBA names, subsidiaries, prior company names and number of employees; billing practices such as terms and discounts provided
[0160] Specification of Minimum Advance Amount and Maximum Discount Fee 
[0161] At the time of posting an accounts receivable or basket of receivables for sale, the seller is asked to specify the Minimum Advance Amount that the seller is willing to accept from the buyer and the Maximum Discount Fee that the seller is willing to pay over each 30-day period following the auction closing date. The seller additionally has the option to create a "buyout" advance amount and discount fee, which if bid by a single buyer, will immediately award the auction and close all further bidding. 
[0162] Minimum Advance Amount 
[0163] The Minimum Advance Amount is set by the seller during the posting process. The Minimum Advance Amount is the percentage of the face value of the accounts receivable or basket of receivables that the seller is willing to accept from the buyer in consideration for the sale. For example, the seller specifies a Minimum Advance Amount of $70,000.00 corresponding to a 70.000% advance rate (assuming a $100,000.00 face value), meaning that the seller has pre-specified at the time of posting that it will only accept bids with advance amounts of 70.000% or greater. This entry field is evidenced on FIG. 25. 
[0164] Maximum 30-Day Discount Fee 
[0165] The discount fee is based on the amount of money earned by the buyer every 30 days after the auction closing date. The buyer earns discount fees on a daily basis for each day that the traded accounts receivable remains unpaid after the auction closing date or until such time when the advance amount and all accrued discount fees have been repaid. For example, the seller specifies that it is willing to pay a Maximum Discount Fee of $3,000.00 (or 3.000% of $100,000.00 face value) every 30 days. This entry field is evidenced on FIG. 25. 
(Where the prior art teaches the rating (the credit information, income statement, cash flow, banking information of the seller and the buyer and the discount amount agreed upon)
receiving, by the apparatus, an offer from the buyer to buy the invoice at the discounted price (At least: claim 1, [0180] to [0190], [0069], [0070]);
[0180] A bid consists of three inputs: a Notional Amount: the amount of the auction that the buyer is bidding to purchase (which may be less than 100% of the auction's face value); an Advance Amount: the amount of funds that the buyer is willing to advance to the seller in consideration for the auction purchase; and a 30-Day Discount Fee: the fee the buyer wishes to receive in consideration for purchasing the auction. 
[0181] Notional Amount: A buyer has the option of bidding to purchase an undivided proportional interest in an auction, which is comprised of a posted accounts receivable or basket of receivables. When a buyer bids to purchase 100% of a posted auction, the Notional Amount is equal to the auction's face value. When a buyer submits a bid to purchase less than 100% participation, the Notional Amount is the percentage amount of the auction's face value that the buyer intends to purchase. 
[0182] Advance Amount: The Advance Amount is the amount of money the buyer is willing to advance to the seller to purchase the auction. 
[0183] 30-day Discount Fee Amount: The 30-Day Discount Fee is the amount of money a buyer wishes to receive as a fee every 30 days between the auction closing date and the day collection proceeds are received in good funds, or the repurchase date, whichever is the first to occur. 
[0184] Hitting the "Buyout Price" 
[0185] All sellers have the option to specify a "Buyout Price" when creating an auction. The Buyout Price is the combination of advance amount and discount fee, which if bid by a single buyer, will result in the instantaneous awarding of the entire auction, thereby closing all further bidding. A buyout bid for an auction is always for 100% of the Notional Amount of the auction. The Buyout Price option will no longer be available once aggregate bids in the bid book exceed the seller's Buyout Price parameters. Buyers can purchase auctions quickly and without entering into the bid book by hitting the buyout button shown on FIG. 30. This will instantly award and close the auction to the winning buyer. 
[0186] Constraints on Bidding 
[0187] Preferably, the exchange is configured to restrict the amount or the aggregate amount of bids a single buyer may place or have outstanding on the exchange at any one time. 
[0188] Reducing the Minimum Advance Amount and Increasing the Maximum Discount Fee 
[0189] A seller has the option, at any time before an auction ends, to reduce the Minimum Advance Amount or increase the Maximum Discount Fee parameters. The seller may not, however, increase the Minimum Advance Amount or decrease the Maximum Discount Fee from what was previously specified at time of posting. Sellers may also amend their buyout parameters at anytime during a live auction in the same manner. Sellers are obligated to accept bids that are equal to or exceed the Minimum Advance Amount and that are equal to or less than the Maximum Discount Fee as pre-specified by the seller. 
[0190] Ending an Auction Early Once an auction has enough bids within the seller's parameters to successfully complete the auction, a seller has the option to accept all the winning bids and end the auction before its scheduled close date. If the submitted bids do not meet the seller's parameters, they have the option to accept the best bids in the bid book. 

; and 
updating, by the apparatus, the ledger of past invoice sales by the seller on the blockchain (Database) in response to the apparatus receiving the discounted price from the buyer for the sale of the invoice and a record of past invoice payments by the payer in response to the apparatus receiving notice that the payer paid the debt associated with the invoice (At least: [0047], [0053], [0102], Fig 18: discloses the transactional history of the auctions that have been completed along with the discount fee associated and the associated account debtors
[0102]:
 [0102] Buyers may access seller information and the exchange's work product data available on the system to evaluate whether to bid on auctions posted for sale on the exchange. In a preferred embodiment, seller information provided to buyers includes: basic business information on the seller such as legal business name, entity type, EIN number, NAICS code, industry sector, years operational, DBA names, subsidiaries, prior company names and number of employees; billing practices such as terms and discounts provided if any; historical financial statements plus supplemental financial information; the seller's historical transactional auction history by dollar volume, units and status; historical payment patterns of the seller's debtors; a legal summary, including UCC lien searches, UCC filings, business entity searches, consent and authorizations (if applicable), change of remittance address and notification letters (if applicable); a copy of the original underlying documentation of the posted receivable, and any supporting documentation (such as debtor payment history, purchase orders, bill of lading) supplied by the seller. This is shown in FIGS. 17-18.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention by including the apparatus of Brownhill to implement the steps of the instant invention and by substituting the database of Brownhill with the blockchain of the instant invention and to include sending, by the apparatus, an offer to the buyer to sell the invoice at a discounted price, the offer to sell including the first and second rating scores of the seller and the payer; receiving, by the apparatus, an offer from the buyer to buy the invoice at the discounted price; updating, by the apparatus, the ledger of past invoice sales by the seller on the blockchain in response to the apparatus receiving the discounted price from the buyer for the sale of the invoice and a record of past invoice payments by the payer in response to the apparatus receiving notice that the payer paid the debt associated with the invoice, due to the fact the results would be predictable (both a blockchain and a database is used to store and update data) and to ensure that the process for aggregating information for transacting account receivable financing is standardized (Brownhill: [0019]).


Frennbro does not disclose, Lynde in the same field of endeavor discloses:
accessing, by the apparatus, a blockchain associated with both the seller and the buyer of the invoice, the blockchain storing a ledger of past invoice sales by the seller and past invoice purchases by the buyer (At least: [0074], Fig 35 and associated text).
Frennbro does not disclose, Lynde discloses:
Ledger of past invoice sales by the seller stored on the blockchain and past invoice payments by the payer, respectively (At least: [0074], Fig 35 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention by including the apparatus of Brownhill to implement the steps of the instant invention and to include accessing, by the apparatus, a blockchain associated with both the seller and the buyer of the invoice, the blockchain storing a ledger of past invoice sales by the seller and past invoice purchases by the buyer; ledger of past invoice sales by the seller stored on the blockchain and past invoice payments by the payer, respectively in order to ensure that an immutable record of the account receivables is provided (Lynde: [0022]).
Regarding claim 3, Frennbro discloses the method according to claim 1. Frennbro further discloses further comprising receiving at least one of government issued currency (At least: [0005], [0009]), cryptocurrency, and propriety tokens, from the buyer for the invoice.
	Claim 13 is being rejected using the same rationale as claim 3.

Regarding claim 4, Frennbro discloses the method according to claim 1. Frennbro does not disclose, Lynde discloses wherein the blockchain is one of a private blockchain and a public blockchain (At least: [0018]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include wherein the blockchain is one of a private blockchain and a public blockchain in order to ensure that an immutable record of the account receivables is provided (Lynde: [0022]).
	Claim 14 is being rejected using the same rationale as claim 4.

	Regarding claim 5, Frennbro discloses the method according to claim 1. Frennbro further discloses further comprising calculating at least one of the first rating score and the second rating score based on uploaded financial statements uploaded by at least one of the seller (AT least:  [0011], [0027],[0028] )and the payer, respectively.
	Claim 15 is being rejected using the same rationale as claim 5.
	Regarding claim 10, Frennbro discloses the method according to claim 1. Frennbro further discloses further comprising calculating the first rating score based on at least one seller criteria include assets , current liabilities, working capital, retained earnings, earnings before interest and taxes, total liabilities, total assets, gross sales, social media rating, liquidity, payment discipline, corporate intelligence information, and court proceedings (AT least: [0011], [0054]:
 [0054] FIG. 5 shows a simple user interface dashboard presented by server 102 to buyers of an invoice. Button 400 is labeled "FUND BANK ACCOUNT" and, when selected, provides a mechanism by which a buyer can remit payment to the operator of server 102. Button 402 is labeled "VIEW INVOICES" and, when selected, allows a buyer to review invoices available for bids. Transaction terms, seller ratings 
	Claim 20 is being rejected using the same rationale as claim 10.
	Regarding claim 11, Frennbro does not specifically disclose an apparatus. Frennbro discloses a system server over a network, using buying and selling of invoices in (At least: [0018], [0019]:
 [0018] FIG. 1 illustrates the general architecture of a client-server system 100 that operates in accordance with embodiments of the present invention to enable users of the app of the present invention using a client device to communicate with the system. In a preferred embodiment, system 100 is implemented in multi-tier or n-tier architecture with one or more client devices 101, controlled by users residing at the client tier, one or more system servers 102 in the middle or server application tier and one or more database servers 103 residing in the database tier. In the above variant of three-tier architecture, the client, the first tier, may have to only perform the user interface i.e., validate inputs; in which case the middle tier holds all the backend logic and does data processing while the data server, the third tier, performs data validation and controls the database access.
[0019] One or more client devices 101 are connected to access request (AR) system server 102 via a network 114. The system server 102 communicates with the client devices 101 over the network 114 to present a user interface or graphical user interface (GUI) for system 100 of the present invention. The user interface of system 100 of the present invention can be presented through a web browser or through a mobile application communicating with the system server 102 and is used for displaying, entering, publishing, and/or managing data required for the service. As used herein, the term "network" generally refers to any collection of distinct networks working together to appear as a single network to a user. The term also refers to the so-called world wide "network of networks" or Internet which is connected to each other using the Internet Protocol (IP) and other similar protocols. As described herein, the exemplary public network or cloud 114 of FIG. 1 is for descriptive purposes only and it may be wired or wireless. Although the description may refer to terms commonly used in describing particular public networks such as the Internet, the description and concepts equally apply to other public and private computer networks, including systems having architectures dissimilar to that shown in FIG. 1. The inventive idea of the present invention is applicable for all existing cellular network topologies or respective communication standards, in particular GSM, UMTS/HSPA, LTE and the like. With respect to the present description, the system server 102 may include any service that relies on a database system that is accessible over a network, in which various elements of hardware and software of the database system may be shared by one or more users of system 100. To this end, the users of the client device 101, from which a request or instruction is received over a network 114, may include any individual customer. The GUI or user interface provided by the system server 102 on the client devices 101 through a web browser or mobile app may be utilized by the users for utilizing system 100 to buy and sell invoices on system server 102.
Frennbro does not specifically disclose, however Brownhill in the same field of endeavor discloses a data processing apparatus that executes instructions on a computer (At least: [0069], [0070]):
[0069] The present invention is described below with reference to block diagrams, depictions of graphical user interfaces, and flowchart illustrations of methods, apparatus (e.g., systems), and computer program products according to various aspects of the invention. It will be understood that each functional block of the block diagrams and the flowchart illustrations, and combinations of functional blocks in the block diagrams and flowchart illustrations, respectively, can be implemented by computer program instructions. These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions that execute on the computer or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks. 
[0070] These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an exchange system that implements the function specified in the flowchart block or blocks. The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer-implemented process such that the instructions that execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention by including the apparatus of Brownhill to implement the steps of the instant invention.
Frennbro discloses:
	a transceiver to receive an invoice for sale by a seller, the invoice to be paid by a payer after the sale of the invoice to a buyer (At least: [0026], [0017], claim 1, [0030] to [0035], Fig 2: 200, 212, 206, 212, 214).
Frennbro does not disclose, Lynde in the same field of endeavor discloses:
Access a blockchain associated with both the seller and the buyer of the invoice, the blockchain storing a ledger of past invoice sales by the seller and past invoice purchases by the buyer (At least: [0074], Fig 35 and associated text).
The ledger of past invoice sales by the seller stored on the blockchain and past invoice payments by the payer, respectively (At least: [0074], Fig 35 and associated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include access a blockchain associated with both the seller and the buyer of the invoice, the blockchain storing a ledger of past invoice sales by the seller and past invoice purchases by the buyer and the ledger of past invoice sales by the stored by the seller on the blockchain and past invoice payments by the payer, respectively in order to ensure that an immutable record of the account receivables is provided (Lynde: [0022]).

Frennbro further discloses:
	 and  a processor to generate a first rating score for the seller (At least: [0011],   [0054]: FIG. 5 shows a simple user interface dashboard presented by server 102 to buyers of an invoice. Button 400 is labeled "FUND BANK ACCOUNT" and, when selected, provides a mechanism by which a buyer can remit payment to the operator of server 102. Button 402 is labeled "VIEW INVOICES" and, when selected, allows a buyer to review invoices available for bids. Transaction terms, seller ratings  
 and a second rating score for the payer, the first and second rating scores being based on the ledger of past invoice sales by the seller and past invoice payments by the payer, respectively (At least: [0017], [0027], [0028]:
[0017] A buyer of an invoice is defined herein as a limited company or belongs to the categories of self-certified partnerships or retail customers. A seller of an invoice is defined herein as an any type of entity, and is the producer of goods and/or services referenced by the invoice to be sold. Cost is the agreed price that the seller pays the buyer for a portion of an invoice or all of an invoice. The buyer "buys" the invoice but in essence it is a cost to the seller since the invoice is financed by the buyer's cash advancement. Cost also refers to the amount of cash that is forwarded immediately to the seller upon purchase of all or part of an invoice. Commission is defined herein as a fee that a seller pays to the operator of the website to contract with buyers to sell the invoice and receive cash from buyers upon a sale of an invoice in part or in whole. A BOG is defined herein as a buyer of goods and/or services and the payer of the invoice related to the goods and/or services provided by the seller to the BOG. Upon signing up for participation on the auction platform of the present invention, sellers and buyers agree to terms and conditions set by the operator of the website that include, among other requirements, that upon a finalized auction, ownership of a portion or the entirety of an invoice transfers from the seller to the buyer. Terms and conditions agreed to by the buyer and the seller also are incorporated into the sales contract between them.
[0027] When a company synchronizes their accounting system to the platform, the present invention analyses the imported information and decides if the company is approved from a financial point of view to do invoice financing through the platform. The analysis contains fraud detection, financial results, aging of invoices and many key performance indicators that would be value the financial status in the company. The analysis does based on this then decide whether the credit risk is on par with the publicly available other parties provide about the company. The analysis also may include analyzing companies that have a shorter history than a year of performance and can from this decide whether the financial situation is sufficient for invoice financing. 
[0028] In an embodiment, verification occurs in two steps. When it is onboarded to the present invention, the first step is to verify that the company exists and has sufficient financial capability to receive invoice financing. After having selected or uploaded the invoice, the second step is to again verify that the company is solid and has not entered into bankruptcy. 

Frennbro does not disclose,  Brownhill discloses:
wherein the transceiver further to send an offer to the buyer to sell the invoice at a discounted price, the offer to sell including the first and second rating scores of the seller and the payer (At least: [0026],[0066], [0070],[0088],[0089], [0095], [0096], [0097], Fig 18: Discount Fee; [0102], [0164], [0165]); 

 and receive an offer from the buyer to buy the invoice at the discounted price (At least: claim 1, [0180] to [0190]); 
 ; and wherein the processor further to update the ledger of past invoice sales by the seller on the blockchain (database) in response to the apparatus receiving the discounted price from the buyer for the sale of the invoice and a record of past invoice payments by the payer in response to the apparatus receiving notice that the payer paid the debt associated with the invoice (At least: [0047], [0053], [0102], Fig 18: discloses the transactional history of the auctions that have been completed along with the discount fee associated and the associated account debtors).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention by substituting the database of Brownhill with the blockchain of the instant invention and to include wherein the transceiver further to send an offer to the buyer to sell the invoice at a discounted price, the offer to sell including the first and second rating scores of the seller and the payer; and receive an offer from the buyer to buy the invoice at the discounted price; and wherein the processor further to update the ledger of past invoice sales by the seller on the blockchain in response to the apparatus receiving the discounted price from the buyer for the sale of the invoice and a record of past invoice payments by the payer in response to the apparatus receiving notice that the payer paid the debt associated with the invoice due to the fact the result would be predictable (both a blockchain and a database is used to store and update data) and to ensure that the process for aggregating information for transacting account receivable financing is standardized (Brownhill: [0019]).


3.	Claims 2,12 are being rejected under 35 U.S.C 103(a) as being unpatentable over Frennbro in view of Brownhill and Lynde and further in view of US 2019/0018887 to Madisetti et al, herein Madisetti.
	Regarding claim 2, Frennbro discloses the method according to claim 1. Frennbro does not disclose, Madisetti discloses wherein the blockchain is a private blockchain, the method further comprising periodically synchronizing the private blockchain with a public blockchain (At least: [0177]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include wherein the blockchain is a private blockchain, the method further comprising periodically synchronizing the private blockchain with a public blockchain in order to ensure that secure communication of the tuning parameters to the nodes in the blockchain network is achieved (Madisetti: [0023]).
	Claim 12 is being rejected using the same rationale as claim 2.

4.	Claims 6-,16 are being rejected under 35 U.S.C 103(a) as being unpatentable over Frennbro in view Brownhill and Lynde and further in view of US 2017/0083973 to Robbins et al, herein Robbins.
	Regarding claim 6, Frennbro discloses the method according to claim 1. Frennbro does not disclose, Robbins in the same field of endeavor discloses comprising calculating at least one of the first rating score and the second rating score based the Altman Z-score calculation formula (At least: [0055]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include comprising calculating at least one of the first rating score and the second rating score based the Altman Z-score calculation formula in order to ensure that an accurate report of the creditworthiness score is determined (AT least: Robbins: [0006]).
	Claim 16 is being rejected using the same rationale as claim 6.


5.	Claims 7-8, 17-18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Frennbro in view of Brownhill and Lynde and further in view of US 2014/0316940 to Kirchenbauer et al, herein Kirchenbauer.
	Regarding claim 7, Frennbro discloses the method according to claim 1. Frennbro does not disclose, Kirchenbauer discloses further comprising: calculating a combined rating score based the first rating score and the second rating score; wherein the first and second rating scores of the offer include the combined rating score as a basis for the buyer to buy the invoice at the discounted price (At least: [0010], [0033], [0035], [0036], [0053], [0079]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include calculating a combined rating score based the first rating score and the second rating score; wherein the first and second rating scores of the offer include the combined rating score as a basis for the buyer to buy the invoice at the discounted price in order to ensure that by determining the participant’s ratings, the contracting process is made easier (Kirchenbauer: [0008]).
	Claim 17 is being rejected using the same rationale as claim 7.
	Regarding claim 8, Frennbro discloses the method according to claim 7. Frennbro does not disclose, Kirchenbauer discloses further comprising weighting the combined score towards one of the seller and the payer (At least: [0035], [0057], [0064], [0065], [0105]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include further comprising weighting the combined score towards one of the seller and the payer in order to ensure that by determining the participant’s ratings, the contracting process is made easier (Kirchenbauer: [0008]).
	Claim 18 is being rejected using the same rationale as claim 8.


6.	Claims 9,19 are being rejected under 35 U.S.C 103(a) as being unpatentable over Frennbro in view of Brownhill and Lynde and further in view of US Patent 7,912,748 to Rosenberg et al, herein Rosenberg.
	Regarding claim 9, Frennbro discloses the method according to claim 1.
Frennbro does not disclose, Rosenberg in the same field of endeavor discloses further comprising calculating the discounted price based on linear regression, with a maximum discount applied to the discounted price at a beginning of a specified time and a minimum discount applied to the discounted price at an end of the specified time (At least: column 1: lines 61-67; column 6: lines 21-67; column 7: lines 18-49).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Frennbro’s invention to include calculating the discounted price based on linear regression, with a maximum discount applied to the discounted price at a beginning of a specified time and a minimum discount applied to the discounted price at an end of the specified time in order to ensure that the markdown schedule can be updated while the markdown is in progress (Rosenberg: column 2: lines 55-62).
	Claim 19 is being rejected using the same rationale as claim 9.

                                                         CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/8/2021